UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-4382


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

TARANDEEP SINGH,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:08-cr-00423-JFM-1)


Submitted:    January 8, 2010                 Decided:   February 2, 2010


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


William A. Mitchell, Jr., Greenbelt, Maryland, for Appellant.
James G. Warwick, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Tarandeep        Singh       pled       guilty,    pursuant     to   a   written

plea agreement, to one count of aggravated identity theft, in

violation of 18 U.S.C. § 1028A(a)(1) (2006), and one count of

making a false statement in an application for a passport, in

violation         of       18    U.S.C.    §    1542       (2006).        The    district       court

sentenced Singh to two years and one day in prison.                                    On appeal,

Singh’s counsel has filed an Anders * brief noting that there are

no meritorious issues for appeal, but questioning whether the

district court erred in accepting Singh’s guilty plea on the

aggravated identity theft count on the ground that the factual

basis supporting the plea did not provide that Singh knew that

the identity he used in obtaining the passport was that of an

actual person.                  The Government has moved to dismiss the appeal

based on Singh’s waiver of appellate rights.                               We dismiss in part

and affirm in part.

                  A   defendant       may      waive       the    right    to   appeal     if    that

waiver is knowing and intelligent.                           United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                               Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the plea colloquy performed in accordance

with       Fed.       R.    Crim.    P.     11,       the    waiver       is    both   valid     and

       *
           Anders v. California, 386 U.S. 738 (1967).



                                                      2
enforceable.       See United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68

(4th Cir. 1991).        The question of whether a defendant validly

waived his right to appeal is a question of law that this court

reviews de novo.        United States v. Blick, 408 F.3d 162, 168

(4th Cir. 2005).

             Our review of the record leads us to conclude that

Singh knowingly and voluntarily waived the right to appeal his

sentence.     We therefore grant the Government’s motion in part

and dismiss Singh’s appeal of his sentence.                  Although Singh’s

appeal waiver insulates his sentence from appellate review, the

waiver does not preclude our consideration of the claim Singh’s

counsel raises on appeal or prohibit our review of the record

pursuant to Anders.      Consequently, we deny the motion to dismiss

in part.

             Turning,   then,     to   the   claim        raised   in    Singh’s

appellate     brief,    counsel    challenges       the     district     court’s

acceptance of Singh’s guilty plea on the aggravated identity

theft count on the ground that the factual basis supporting his

plea   did   not   explicitly     indicate   that    Singh     knew     that   the

individual whose identity was used in obtaining the passport was

an actual person.       The Supreme Court recently agreed that this

argument, if valid, states a viable defense.               Flores-Figueroa v.

United States, 129 S. Ct. 1886 (2009).                Flores-Figueroa held

                                       3
that 18 U.S.C. § 1028A(a)(1) “requires the Government to show

that   the   defendant       knew     that       the       means    of    identification         at

issue belonged to another person.”                         Id. at 1894.           Because Singh

did not move to withdraw his guilty plea in the district court,

this   claim      is    reviewed     for     plain          error.        United       States    v.

Martinez, 277 F.3d 517, 524-27 (4th Cir. 2002).

             In this case, Singh provided the district court with a

signed statement of facts in which he admitted that the birth

certificate and driver’s license he used to obtain a passport

belonged to an actual person.                    Further, the record reveals that

Singh knew that the certificate and license belonged to another

person.        See     United      States    v.        DeFusco,      949        F.2d    114,    120

(4th Cir. 1991) (concluding that Fed. R. Crim. P. 11 does not

require the district court to establish through colloquy that a

factual basis exists for the plea).                         Because a sufficient basis

in fact exists to support Singh’s guilty plea to the aggravated

identity theft count under § 1028A(a)(1), we discern no plain

error.

             In      accordance      with        Anders,       we        have     reviewed      the

remainder      of      the   record     in       this       case     and        have    found    no

meritorious        issues    for    appeal.            We    therefore          affirm    Singh’s

convictions and dismiss the appeal of his sentence.                                    This court

requires that counsel inform Singh, in writing, of the right to

petition     the     Supreme    Court       of       the    United       States    for    further

                                                 4
review.    If Singh requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in   this     court   for    leave      to    withdraw    from

representation.       Counsel’s motion must state that a copy thereof

was served on Singh.

               We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the    materials

before    the    court   and   argument    would   not   aid   the   decisional

process.

                                                          DISMISSED IN PART;
                                                            AFFIRMED IN PART




                                       5